Citation Nr: 0826308	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for disability of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974 and from April 1975 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This appeal was the subject of Board remands dated in 
September 2005 and March 2008.

This case was the subject of a March 2005 hearing before an 
Acting Veterans Law Judge no longer at the Board, and of a 
June 2008 hearing before the undersigned Acting Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his June 2008 Board hearing, the veteran identified 
additional records of private treatment he received at the 
Charity Hospital in New Orleans, Louisiana, shortly after 
service, in approximately 1984.  He also reported having been 
treated at the New Orleans VA Medical Center (VAMC) beginning 
in approximately 1985.  These records have not been 
previously identified by the veteran to VA.  The Board finds 
that a remand of this case is warranted, so that the RO can 
ensure that all relevant identified VA and non-VA treatment 
records are sought.  See 38 U.S.C.A. § 5103A(b)-(c); 38 
C.F.R. § 3.159(c)(1)-(2); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  

Additionally, the record contains service medical records 
showing an in-service 1973 back injury and a diagnosis of 
chronic back strain; the veteran's testimony as to continuity 
of symptomatology of the back since service; and an April 
2003 VA physician's opinion that the veteran's current 
thoracic spine disability is related to an in-service injury.  
There are also VA examination reports from February 2002 and 
May 2007 with medical opinions that the veteran's current low 
back disability is not related to service.  However, in the 
Board's view, these VA examination reports focused on the 
veteran's low back and do not directly address the April 2003 
VA physician's opinion that the veteran's changes to the 
thoracic spine, shown on X-ray, are more likely than not the 
result of the veteran's in-service back injury.  As a result, 
the veteran should be provided a VA examination in order to 
obtain an opinion based on all pertinent evidence of record 
as to whether the veteran's current thoracolumbar spine 
disability began during service or is related to any incident 
of service.  See 38 U.S.C.A. § 5103A(d).

Additionally, in the recent cases of Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
the Federal Circuit (Federal Circuit) and the United States 
Court of Appeals for Veterans Claims (Court) have provided 
further guidance regarding the notice requirements of the 
VCAA and its implementing regulations.  Because a remand is 
required for further development in this case, the Board is 
requesting that the AMC take this opportunity to ensure that 
the VCAA notice in this case is consistent with the 
requirements set forth in Mayfield and Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue VCAA notice in 
compliance with the requirements of the 
VCAA and its implementing regulations.  In 
so doing, the AMC should take any 
necessary measure to reconcile 
adjudication of this case with the opinion 
of the Federal Circuit in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
and of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
should include ensuring that the VCAA 
notice requirements are fulfilled with 
respect to all five elements of a service 
connection claim: (1) veteran status; (2) 
existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.

2.  Request the veteran to identify the 
names and addresses of all providers, VA 
and private, of medical treatment for his 
thoracolumbar spine (low and middle back) 
disability from the date of his discharge 
from service forward.  After any required 
releases for medical information are 
requested and obtained from the veteran, 
an attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include the 
records of private treatment at Charity 
Hospital in New Orleans, Louisiana, from 
1983 to 1985.  

The AMC should also request records of 
treatment from  January 1983 to December 
1988 at the VAMC in New Orleans.  

3.  Once all available medical records 
have been received, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the nature and etiology of 
his current disability of the 
thoracolumbar spine.  

The AMC should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records, the April 2003 VA physician's 
opinion that the veteran's changes to the 
thoracic spine, as shown on X-ray, were 
more likely than not related to an in-
service back injury, and the February 2002 
and May 2007 VA examination reports.  

The examiner should describe the nature of 
the veteran's present disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the current 
thoracolumbar spine disability began 
during service or is related to any 
incident of service.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

4.  Readjudicate the issue of entitlement 
to service connection for a thoracolumbar 
spine disability.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




